DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 5/24/2021 has been entered. Claims 1, 3, 5, 6, 8, 11, 13, 14 and 28-34 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 13, 28 and 34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Application Publication No. 2008/0182301, hereinafter Handique.
Regarding claim 11, Handique teaches a biological analysis system (item 100) comprising: a thermal cycler device (item 100) comprising: a block assembly (item 2020) configured to removably receive one or more sample holders (paragraph [0095]) chosen from any of a plurality of sample holder formats (the cartridge utilized is one of many formats and can be used in the device), the block assembly further configured to receive the one or more sample holders such that the block assembly is in thermal communication with the one or more sample holders to cycle the one or more sample holders through a series of temperatures (paragraph [0095]); an optical system (item 300) comprising an optical sensor (paragraph [0236]) configured to detect a fluorescence level emitted from the one or more sample holders 
Regarding claim 13, the one or more sample holders are not positively claimed and therefore any limitation on the one or more samples holders have minimal patentable weight (MPEP § 2115).The claim is therefore taught by Handique. The block assembly is only configured to removably receive the specified one or more sample holders and therefore, limitations on the sample holders have minimal patentable weight and the device only needs to be capable of receiving the specified sample holders.
Regarding claim 28, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Handique and the apparatus of Handique is capable of having the optical system image an identifier on the sample holders. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Handique (see MPEP §2114).
Regarding claim 34, Handique teaches wherein the display screen comprises a touchscreen configured to receive the input via touch of the touchscreen (paragraph [0094]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11, 13, 28 and 34 is/are additionally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique in view of United States Application Publication No. 2004/0219074, hereinafter Childers.
Regarding claim 11, Handique teaches a biological analysis system (item 100) comprising: a thermal cycler device (item 100) comprising: a block assembly (item 2020) configured to removably receive one or more sample holders (paragraph [0095]) chosen from any of a plurality of sample holder formats (the cartridge utilized is one of many formats and can be used in the device), the block assembly further configured to receive the one or more sample holders such that the block assembly is in thermal communication with the one or more sample holders to cycle the one or more sample holders through a series of temperatures (paragraph [0095]); an optical system (item 300) comprising an optical sensor (paragraph [0236]) configured to detect a fluorescence level emitted from the one or more sample holders when received by the block assembly (paragraph [0232]); a user interface comprising a display screen (item 206 and paragraph [0094]) coupled to an exterior of the thermal cycler device (figures 6a and 7); and a processor (item 980) operably coupled to the optical system and programmed to process the detected fluorescence levels and to cause display of data corresponding to the fluorescence levels on the display screen of the user interface in real-time (paragraphs [0064] and [0065]), and wherein the processor is programmed to cause the display of the data corresponding to the fluorescent levels on the display screen based on the input of the selected sample holder format (paragraph [0063]).
If it is determined that what the user interface is configured to do is not the intended use of the user interface, then Handique would fail to teach these limitations. 
Childers teaches a test tray system which utilizes a plurality of test trays containing different factorial matrix arrays so that a user can select a tray with the correct number of wells for a given test (Childers, paragraphs [0093] and [0122]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the user interface configured to select the tray from a plurality of trays and display the fluorescent levels based upon the selected tray because it would allow for trays with different number of wells to be used so that the correct number of wells for a given test can be used (Childers, paragraphs [0093] and [0122]).
Regarding claim 13, the one or more sample holders are not positively claimed and therefore any limitation on the one or more samples holders have minimal patentable weight (MPEP § 2115).The claim is therefore taught by Handique. The block assembly is only configured to removably receive the specified one or more sample holders and therefore, limitations on the sample holders have minimal patentable weight and the device only needs to be capable of receiving the specified sample holders.
Regarding claim 28, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Handique and the apparatus of Handique is capable of having the optical system image an identifier on the sample holders. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Handique (see MPEP §2114).
Regarding claim 34, Handique teaches wherein the display screen comprises a touchscreen configured to receive the input via touch of the touchscreen (paragraph [0094]).

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique with or without Childers in view of United States Application Publication No. 2007/0242105, hereinafter Srinivasan.
Regarding claim 14, Handique with or without Childers teach all limitations of claim 11; however, Handique with or without Childers fail to teach the processor is programmed to cause the display of the data corresponding to the fluorescence levels on the display screen in the form of real-time amplification plots.
 Srinivasan teaches a PCR device in which the system is programmed to display corresponding graphs of fluorescence to permit a user to track the progress of a PCR reaction in real-time (Srinivasan, paragraph [0094]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have programmed the processor to displace real-time amplification plots because it would allow a user to track the progress of a PCR reaction in real-time (Srinivasan, paragraph [0094]).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique with or without Childers in view of United States Application Publication No. 2010/0248981, hereinafter Shirazi.
Regarding claim 29, Handique with or without Childers teach all limitations of claim 28; however, Handique with or without Childers fail to teach wherein the processor is configured to confirm input at the user interface controlling cycling of the block assembly through different temperatures is compatible with the imaged identifier of the one or more sample holders.
Shirazi teaches a system for processing microarrays in which there is additional visual assistance in identifying the proper trays and stations in that the trays can be color coded and the shape of the trays can be used to ensure that the correct tray is placed in the proper station (Shirazi, paragraph [0127]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have confirmed the input at the user interface is compatible based upon the image identifier because it would ensure that the correct trays are utilized (Shirazi, paragraph [0127]).

Claims 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique in view of Childers.
Regarding claims 30 and 31, Handique with or without Childers, as described above, teach all limitations of claim 11; however, Handique with or without Childers, as described above fail to teach wherein the processor is further programmed to modify a data file based on the input of the selection of sample holder format, wherein the data file comprises locations of a plurality of reaction sites associated with the sample holder format input at the user interface.
Childers teaches a test tray system which utilizes a plurality of test trays containing different factorial matrix arrays so that a user can select a tray with the correct number of wells for a given test (Childers, paragraphs [0093] and [0122]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a tray and modify a data file with locations of the reaction sites based upon the format because it would allow for trays with different number of wells to be used so that the correct number of wells for a given test can be used (Childers, paragraphs [0093] and [0122]).

Claims 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique with or without Childers in view of United States Application Publication No. 2010/0129896, hereinafter Knapp.
Regarding claims 32 and 33, Handique with or without Childers teach all limitations of claim 11; however, Handique with or without Childers fail to teach wherein the processor is programmed to cause the display of the data corresponding to the fluorescent levels on the display screen in the form of a plurality of amplification curves, wherein the user interface is further configured to receive a second input to select an amplification curve of the plurality of amplification curves, and wherein the processor is further programmed to cause an update to the display of the data on the display screen based on the second input.
Knapp teaches a system for differentiating the lengths of nucleic acids in which multiple assay results depends on comparison of amplification signal response curves between samples and standards to enhancing reliability of nucleic acid quantification (Knapp, paragraph [0223]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the display show a plurality of amplification curves and selecting the amplification curve because it would enhance the reliability of nucleic acid quantification (Knapp, paragraph [0223]).

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that a user interface is configured to receive input of a selection of a sample holder from among the plurality of sample holder formats, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798